Citation Nr: 0015278	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability related to blood poisoning and fever.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for bilateral hernia 
repair.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) of the Department of Veterans Affairs 
(VA) determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for blood poisoning and fever.  In his substantive appeal, 
the veteran timely expressed his disagreement with the RO's 
denial of service connection for varicose veins, a nervous 
disorder, a stomach disorder, bilateral hernia repair, and 
diabetes mellitus.  Such issues are the subject of the Remand 
part of this decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In the VA Form 9 he filed in August 1997, the veteran 
requested a hearing before a member of the Board at the local 
VA office.  He repeated that request in a document received 
by the RO in September 1997.  In a March 2000 letter sent to 
the veteran's last known address, the RO notified him of the 
date and time of the hearing.  The letter was returned 
undelivered.  The veteran did not report for the hearing.


FINDINGS OF FACT

1.  In an August 1986 rating decision which the veteran did 
not appeal, the RO denied the veteran's claim of entitlement 
to service connection for a blood disorder claimed as blood 
poisoning, and a disorder claimed as fever.

2.  Since the RO's August 1986 rating decision, no new and 
material evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran has current 
disability from a blood disorder or a disorder manifested by 
fever which is related to any disease or injury he incurred 
during his active military.


CONCLUSIONS OF LAW

1.  The RO's August 1986 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  The veteran has not submitted new and material evidence 
to reopen his claim for service connection for a blood 
disorder or a disorder manifested by fever. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The RO disallowed the veteran's claim of entitlement to 
service connection for a disorder blood poisoning and an 
unspecified disorder manifested by fever, weakness, and 
headaches in its August 1986 rating decision.  As to that 
issue, the veteran did not file a notice of disagreement or 
perfect an appeal of that decision.  The decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1999).  The claim can be reopened only with the submission 
of new and material evidence.  In a letter to the veteran 
dated in March 1995, the RO informed him that in order to 
reopen his claim for service connection for blood poisoning, 
it would necessary for him to submit new and material 
evidence.  The record does not contain a response from the 
veteran.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The pertinent evidence in the record at the time of the 
August 1986 rating decision which denied entitlement to 
service connection for blood poisoning and fever consisted of 
service medical records, the veteran's written statements, a 
report of a VA examination, and records of private treatment 
dated from January 1970 to March 1985.  None of such records 
indicated that the veteran had current disability from a 
blood disorder or a disorder manifested by fever which was 
related to any such disorder which was incurred in or 
otherwise related to any disease or disability he incurred 
during his active military service.

In March 1997, the veteran submitted a statement to the RO in 
which he asserted that during his active service he incurred 
an infection from wearing combat boots which developed into 
blood poisoning with a high fever.  In a letter apparently 
misdated as sent in March 1996, but actually sent in March 
1997, the RO again informed the veteran that to reopen his 
claim he must submit evidence not previously considered which 
would tend to support the claim.

The veteran has submitted a considerable amount of new 
evidence which consists of copies of VA treatment records 
dated from June 1995 to March 1997.  Such records include 
documentation of blood work-ups associated with several 
hospitalizations.  The records contain no indication that the 
veteran has current disability from a blood disorder which is 
related to any disease or injury he incurred during his 
active military service.  Nor do such records contain any 
indication that the veteran has current disability from a 
disorder manifested by fever which is related to any disease 
or injury he incurred during his active military service.

The Board notes that the RO's Statement of the Case indicates 
that it may have considered the veteran's claim using a 
standard pertaining to new and material evidence which has 
since been determined to be erroneous in Hodge, supra.  
However, the Board concludes that the veteran has not been 
prejudiced, as the RO also cited verbatim the pertinent 
regulation and the Board has found that the new evidence is 
does not bear directly and substantially on the matter 
decided, that is, whether the veteran has current disability 
from a blood poisoning disorder or a disorder manifested by 
fever which is related to a disease or injury he incurred 
during his active military service.

For the reasons stated above, the Board finds that the 
veteran has not submitted new evidence which bears 
substantially and materially on the question of whether he 
has current disability from  a blood disorder or a disorder 
manifested by fever.  None of the "new" evidence contains 
any findings relating the claimed disability to a disease or 
injury from his Korean War-era military service.  Therefore, 
the Board concludes that the claim for such disorders is not 
reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  Unlike 
Graves, the appellant in this case has not put VA on notice 
of the existence of specific evidence that may be both new 
and material, and sufficient to reopen his claim for service 
connection.


ORDER

As the claim for service connection for blood poisoning and 
fever is not reopened, the benefits sought on appeal remain 
denied.


REMAND

As noted in the Introduction, the veteran has filed a notice 
of disagreement with the RO's denials of service connection 
for varicose veins, a nervous disorder, a stomach disorder, 
bilateral hernia repair, and diabetes mellitus.  Therefore, 
the RO is required to provide his a statement of the case 
(SOC).  Manlincon v. West, 12 Vet. App. 238 (1999) (when an 
NOD is filed, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should furnish the veteran and 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides notice of the law and 
regulations pertaining to the June 1997 
rating decision denying service 
connection for varicose veins, a nervous 
disorder, a stomach disorder, bilateral 
hernia repair, and diabetes mellitus; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



